Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a non-Final  Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As specifically applied to Claim 41 the language …a total dry ink coverage of less than or equal to a predetermined cutoff limit… is held to be unclear, vague and indefinite.  How doe applicant define “total dry ink coverage”?  How does applicant define “predetermined cutoff limit” in Claim 41? Moreover in the last paragraph of Claim 41 what is a “predetermined  minimum”  Is what applicant means by the language “predetermined minimum” a reference to an area?  To an amount or quantity of dry ink?  To some other unknow quantity.  What is/are the physical units i.e. dimensions,  milligrams or the like of the language a predetermined minimum?  As further applied to Claim 42 applicant confuses the examiner further. That is applicant recites that “the predetermined minimum is greater than the predetermined cutoff”.  What are the physical dimensions of …the predetermined cutoff limit?  As further applied to Claim 43 what does applicant 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-7, 9-12, 30-36 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (EP 0 003 363 B1); hereafter Cohen et al.
Cohen et al teach a process for producing a printed circuit containing an electrically conducting circuit trace including a (a) substrate; (b) an imaged layer of a photoadhesive composition having adherent and non-adherent surfaces areas; (c) finely divided, solder wettable, metal or alloy particles solely in the adherent image areas and (d) a layer of solder adhered to the areas having the metal or alloy particles. The substrates can be made from inter alia epoxy, malemine resins, glass plates, ceramic or ceramic coated metal plates and the like. The material that is adherent or tacky is applied to the surface in the form of a liquid or solid layer of the substrate or circuit board. A preferred type of adherent is a photoadhesive composition such as a photohardenable , photosoluble or photosensitizable  composition in liquid form which can be applied to a circuit board by conventional means e.g. dip coating, spin coating, coating with a doctor blade, spraying or in a form of a dry layer..(Cf. col. 2) Additionally  Cohen et al teach providing solder wettable metal or alloy particles or combinations thereof which are applied to the adherent and non-adherent image areas to produce particulate, metallized, adherent  image areas.  Suitable particles include copper, and copper alloys, aluminum, gold, silver, nickel and nickel alloys, lead, and tin that are solder wettable (Cf. Col 3). Additionally Cohen et al teach that a short heating period is preferred in order to improve the adhesion of the metal particles. It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate, printing a first layer including dry ink on the substrate; applying a powdered conductive material to the first layer and bonding the powdered toner for the language “dry ink” (in Claim 1).  Since Cohen et al teach and is able to deposit inter alia a solid layer onto a circuit board (Cf. Col. 2) and Cohen et al also teach spraying, etc. in the form of a dry layer (Cf. Col. 2) the rejection provided for independent Claim 1 is held to be proper for independent Claim 11 and it is so held. That is a POSITA would have been able to print a first layer comprising toner on a circuit board substrate, apply a powdered conductive material/metal particles to the first layer and remove the loose powdered conductive material/metal particles from the substrate. As further applied to Claim 12 inasmuch as Cohen et al teach that heat is dry ink.) As further applied to Claims 31 and 32 Cohen et al teach that it is preferred to heat the metal particles to improve the adhesiveness between the particles and the adherent (Cf. Cols. 3-4).  Therefore the limitations recited in said Claims 31 and 32 are held to have been obvious in view of Cohen et al.  As further applied to Claim 39 Cohen et alt teach applying adhesive to adherend non-adherent image areas to produce particulate, metallized adherent mage areas (Cf. Col.3). Moreover a POSITA would have been able to provide a second layer of dry ink to the “first section” of the first layer inasmuch as it would be a mere matter of preference to provide this second  layer of dry ink. The limitation recited in said Claim 39 therefore is held to have been obvious in view of Cohen et al. As further applied to Claim 40 inasmuch as Cohen et al places the adhesive only in a “first section” there would only by adherent/powdered conductive material on the “first section” and therefore the limitation recited in said Claim 40 is held to have been obvious in view of Cohen et al. As further applied to Claims 41 and 42 (as best understood) inasmuch as Cohen et al teach applying dry ink to a “first section” in order to make circuit traces (Cf. Cols. 1-3) it a total dry ink coverage of greater than a predetermined amount and the predetermined minimum is greater than the predetermined amount. The limitation recited in said Claims 41 and 42 are held to have been obvious in view of Cohen et al.  Likewise the limitations recited in said Claims 43 and 44 are held to have been obvious in view of Cohen et al because a POSITA would have been able to provide that the  predetermined minimum is at east 300% dry ink coverage and also that the :first and second sections are such that the first section  forms an electrically conductive trace, the second section  forms a visible image and the first and second sections on the substrate  are printed via a single image file.      
Claims 1, 2, 4-7, 9-12, 30-36 and 38-44 are further rejected under 35 U.S.C. 103 as being unpatentable over Liversage (WO 01/33301 A1); hereafter Liversage.
Liversage teaches a method of applying images such as printing to a substrate such as paper using a toner type of printing. A metallic powder is used to provide the primary images. Heating the toner of the primary image is then used to soften the toner and bond the powder to the substrate. The excess powder is removed from the substrate and primary image/s. Additionally Liversage teaches sheet (1) onto which substrate a logo/s is/are to be applied. Primary image (2) which is applied by means of xerography or by laser creates a primary image (2) and which consists of a black or colored toner. Secondary images (3) such as writings, diagrams, and the like are close in position to and fall within the boundaries of the primary image (2). The secondary images can be provided by means of ink jet dot matrix printing or other fast drying inks. Additionally Liversage teaches heating the toner of the primary image to soften the an electrically conductive line. In response one observes that this language appears only in the preamble of this claim and therefore is merely for an intended use (thus given little or no patentable weight)).  Alternatively, if this language is given patentable weight a POSITA would have been able to provide an electrically conductive line given the teaching of Liversage.  The limitations recited in applicant’s Claim 1 therefore are held to have been obvious in view of Liversage. As further applied to Claims 2, 4 and 32 Liversage teaches heating the toner/dry ink and the metal powder to improve the adhesiveness between the metallic particles and the “primary image” (Cf. at least pages 4, 5 & 9) the limitations recited in said Claims 2, 4 and 32 are held to have been obvious in view of Liversage. As further applied to Claims 5-7 and 34-36 inasmuch as Liversage teaches removing loose powered conductive material from the substrate (Cf. at least pages 4, 5 & 9) the limitations recited in said Claims 5-7 and 34-36 are held to have been obvious in view of Liversage. As further applied to Claims 9 and 38 inasmuch as Liversage teaches applying heat to the powdered conductive material/metallic powder and the first layer//primary image (Cf. at least pages 4, 5 & 9) the limitations recited in said Claims 9 and 38 are held to have been obvious in view of Liversage. As further applied to Claim 10 inasmuch as Liversage teaches using printing process  to print at least a primary image onto a substrate surface (Cf. at least  pages 4, dry ink which is recited in independent Claim 1 applicant recites toner in independent Claim 11. Since Liversage teaches using toner for the primary image (Cf. at least pages 4, 5 & 8) the limitations recited in said Claim 11 are held to have been obvious in view of Liversage. As further applied to Claim 12 inasmuch as Liverage teach that heat is preferably applied to the metal particles so that these particles are more adhesively bonded to the adherend (Cf. pages 4, 5 and 9) the limitation recited in said Claim 12 is held to have been obvious in view of Liversage.                                           As further applied to Claim 30 inasmuch as Liversage  teaches applying at least one primary image and at least one secondary image to a substrate using toner and applying and bonding metallic powder to the primary image/first section the limitations recited in said Claim 30 are held to have been obvious in view of Liversage. As further applied to Claims 31 and 32 Liversage teaches heating the primary image and metal particles to improve the adhesiveness between the particles and the adherent (Cf. pages 4, 5 and 9). Therefore the limitations recited in said Claims 31 and 32 are held to have been obvious in view of Liversage. As further applied to Claim 33 inasmuch as Liversage teaches using toner to apply the dry ink/primary image to the substrate. By using the toner there is an inherent pre-heating of the toner which is well known. Otherwise the toner deposition could not function. The limitation recited in said Claim 33 therefore is held to have been obvious in view of Liversage. As further applied to Claim 39 Liversage teaches applying adhesive to adherend and non-adherent image areas to a total dry ink coverage of greater than a predetermined amount and the predetermined minimum is greater than the predetermined amount. The limitation recited in said Claims 41 and 42 are held to have been obvious in view of Liversage.  Likewise the limitations recited in said Claims 43 and 44 are held to have been obvious in view of Liversage because a POSITA would have been able to provide that the  predetermined minimum is at east 300% dry ink coverage and also that the :first and second sections are such that the first section  forms an electrically conductive trace, the second section  forms a visible image and the first and second sections on the substrate  are printed via a single image file.      
Claims 1, 2 and 4-12 are further rejected under 35 U.S.C. 103 as being unpatentable over Walther et al (EP 2003941 A2); hereafter Walther et al.
Walther et al teach spraying an adhesive layer using pulverized particles. Additionally Walther et al teach providing a first structured sticky layer with functional all inks that allow the functional particles to be fixed to the substrate’s surface. Olfset printing, flexographic printing, gravure printing are used as printing methods for applying the tacky printing ink.  Non-impact printing such as ink jet printing, xerographic printing, laser printing and other electrophotographic, electrostatic or magnetic printing processes also can be used to deposit the first structured sticky layer. (Cf. page 18)   It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate, printing a first layer including dry ink on the substrate; applying a powdered conductive material to the first layer and bonding the powdered conductive material to the first layer  (Cf. page.18). (N.B. Walther et al does not explicitly teach providing an electrically conductive line.)  In response one observes that this language appears only in the preamble of this claim and therefore is merely for an intended use (thus given little or no patentable weight). Alternatively, if this language is given patentable weight a POSITA would have been able to provide given the teaching of Walther et al to make or use a method as recited in said Claim 1. Either way Claim 1 is held to have been obvious in view of Walther et al. As further applied to Claim 2 and 4 inasmuch as Walther et al teach inter alia xerographic printing, laser printing and other electrographic printing processes. (Cf. page 18)   These processes require that toner in for example the xerographic process or the laser process be heated/pre-heated   Therefore the limitations recited in said Claims 2 and 4 are held to have been obvious in view of Walther et al. As further applied to Claims 5-7 and 34-36 inasmuch as Walther et al dry  ink which  is recited in independent Claim 1 applicant recites toner in independent Claim 11. Since Walther et al teach using  ink jet printing, xerographic printing, laser printing and other electrophotographic, electrostatic or magnetic printing processes also can be used to deposit the first structured sticky layer. (Cf. page 18) the limitations recited in independent Claim 11 are held to have been obvious in view of Walther et al. (N. B. xerographic printing uses toner.) As further applied to Claim 12 inasmuch as Walther et al teach that heat is preferably applied to the metal particles so that these particles are more adhesively bonded to the adherend (Cf. page 31) the limitation recited in said Claim 12 is held to have been obvious in view of Walther et al.                                          
Claims 1, 2, 4-12 and 30-44 are further rejected under 35 U.S.C. 103 as being unpatentable over Brook et al (Pat. No. 10, 315,402 B2); hereafter Brook et al.



Figure 1 
    PNG
    media_image1.png
    570
    450
    media_image1.png
    Greyscale

inter alia a water based printing ink; an ultraviolet cured printing ink or a solvent based ink.  Moreover any other printing ink may be used in alternative embodiments according to the Brook et al teaching. (Cf. Col. 3). Additionally Brook et al teach that the conductive layer (204) can be configured to provide a conductive path on application of an electric current or voltage. Additionally Brook et al teach that the non-conductive ink layer (202), non-conductive ink layer (203) and adhesive layer (205) may be printed in patterns dependent on requirements. That is the shape of each layer is non-limiting and that each layer does not have to be printed in a solid unbroken manner. (Cf. Col. 4) It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate, printing a first layer including dry ink on the substrate; applying a powdered conductive material to the first layer and bonding the powdered conductive material to the first layer (Cf. Cols.4 & 7). Claim 1 is held to have been obvious in view of Brook et al. As further applied to Claim 2 inasmuch as Brook et al teach that subsequent to printing by means of an automatic printing machine the appropriate layer is cured by curing machine (804) using a heated dryer (Cf. Cols. 7 & 8).  The limitation recited in said Claim 2 is held to have been obvious in view of Brook et al. As further applied to Claims 4 and 33 inasmuch as Brook et al teach that inter alia   xerographic printing can be used to print the conductive as well as the non-conductive inks (Cf. Cols.6 & 7)  Claim 4’s and 33’s limitations are held to have been obvious inasmuch at least laser printing and xerographic printing would require that the dry ink (e.g. toner in the case of xerographic printing is preheated. As further applied to Claims 5-7 and 34-36 Brook et al is silent with respect to removing loose powdered conductive material from the substrate. However Brook et al do teach that non-conductive ink layer (203) and adhesive layer (205) may be printed in patterns dependent on requirements. That is the shape of each layer is non-limiting and that each layer does not have to be printed in a solid unbroken manner. (Cf. Col. 4).  Whenever the non-conductive ink layer and conductive layer are applied in a shape or pattern wherein the ink layer is placed not only on the non-conductive ink layer the conductive ink layer would have to be removed in order for the object of the invention to have been achieved.  The limitations recited in said Claims 5-7 and 34-36  therefore are held to have been obvious in view of Brook et al. A POSITA would have been able to carry out the limitations recited in said Claims 5-7. As further applied to Claims 8, 9 , 37 and 38 inasmuch as Brook et al teach that pressure as well as heat can be applied to the non-conductive ink/conductive ink layers (Cf. at least Col.9) the limitations recited in said Claims 8, 9, 37 and 38 are held to have been obvious in view of Brook et al. Alternatively inasmuch as Brook et al teach that a heat press (1002) is used to make a wearable item (1001) (Cf. Col 3) the limitations recited in said Claims 8,  9 and 38 are held to have been obvious in view of Brook et al. As further applied to Claim 10 inasmuch as Brook teach that printing is at east a part of dry ink (in Claim 1) applicant recites a toner in Claim 11. However inasmuch as Brook et al teach that inter alia xerographic means can be used to apply the non-conductive as well as the conductive ink (Cf. Cols 7-8) the limitations recited in said Claim 11 are held t be obvious inn view of Brook et al.  (xerographic printing uses toner). As applied to Claims 12, 31 and 32 inasmuch as xerographic printing (which uses a toner) when the toner is deposited onto a surface e.g. a paper  or other surfaces the toner will fuse. This is an inherent property of toners.  Moreover Brook et al teach once the appropriate layer has been printed by an ink it is cured. (Cf. Col. 7)  In any case the toner fuses to the substrate. The limitations recited in said Claims 12, 31 and 32 are held to be obvious in view of Brook et al. As further applied to independent Claim 30 this claim is similar of Claim 1 but recites that there are a first and a second section onto which dry ink is printed.  With this difference in mind Brook et al also teach that the conductive transfer is for different patterns depending on requirements (Cf. Col.4) Therefore the limitations recited in said Claim 30 is held to have been obvious in view of Brook et al because one is able to print a dry ink layer on a substrate which includes a first and second section and bonding the powdered conductive layer to the first section. (making a wearable item (103) and Cf. at least Figs.1, 8,11)). As  further applied to Claim 39 inasmuch as Brook et al teach that the transfer film can be used to make wearable items and support electrical devices such as a total dry ink coverage of greater than a predetermined amount and the predetermined minimum is greater than the predetermined amount. The limitation recited in said Claims 41 and 42 are held to have been obvious in view of Brook et al.  Likewise the limitations recited in said Claims 43 and 44 are held to have been obvious in view of Brook et al because a POSITA would have been able to provide that the  predetermined minimum is at east 300% dry ink coverage and also that the :first and second sections are such that the first section  forms an electrically conductive trace, the second section  forms a visible image and the first and second sections on the substrate  are printed via a single image file.      
Inasmuch as this Office Action is a non-final Office Action which is based on newly found Prior Art any response to applicant’s arguments re patentability/non patentability  would be irrelevant.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO , can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.